       Case 1:20-cv-03127-SAB               ECF No. 110-1           filed 11/05/20      PageID.3166 Page 1 of 1
Area      District     MPOO     Facility Name     Total Count   No         Incomplete   Non-        Certified   %
                       or ZIP                                   Response                Compliant               Certified
WESTERN   Westshore    53154    Milwaukee         1             0          0            0           1           100.00
                                Priority Annex
WESTERN   Westshore    53203    Milwaukee         1             0          0            0           1           100.00
                                P&DCf
WESTERN   Westshore    53714    Madison P&DC      1             0          0            0           1           100.00
WESTERN   Westshore    54303    Green Bay         1             0          0            0           1           100.00
WESTERN   Westshore    54474    Wausau            1             0          0            0           1           100.00
WESTERN   Westshore    54903    Oshkosh Main      1             0          0            0           1           100.00
                                Office
WESTERN   Westshore    60007    Chicago Metro     1             0          0            0           1           100.00
                                Priority Hub
WESTERN   Westshore    60095    Palatine          1             0          0            0           1           100.00
WESTERN   Westshore    60130    Chicago NDC       1             0          0            0           1           100.00
WESTERN   Westshore    60199    Carol Stream      1             0          0            0           1           100.00
WESTERN   Westshore    60499    Bedford Park      1             0          0            0           1           100.00
                                P&DC
WESTERN   Westshore    60599    Fox Valley        1             0          0            0           1           100.00
WESTERN   Westshore    60688    JT Weeker ISC     1             0          0            0           1           100.00
WESTERN   Westshore    60699    Chicago           1             0          0            0           1           100.00
WESTERN   Westshore    61601    Peoria, Il P&DF   1             0          0            0           1           100.00
EASTERN   Lakeshores   48101    Detroit NDC       1             0          0            0           1           100.00
EASTERN   Lakeshores   48233    Detroit           1             0          0            1           0           0.00
